DETAILED ACTION
Prosecution History
	Claims 1-8 were originally filed.
	Claims 1, 2, 4, 5, 7, and 8 have since been amended.
	Claims 3 and 6 have since been cancelled.
	Claims 1-2, 4-5, and 7-8 are pending and allowed over the prior art of record.

Allowable Subject Matter
Claims 1-2, 4-5, and 7-8 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Myllymaki US 9,256,852.
Myllymaki discloses a system and method for autonomous delivery of goods to a user. The invention of Myllymaki includes an autonomous package delivery vehicle that receives destination information and autonomously drives to the destination. The vehicle includes a plurality of securable compartments with displays and keypads for a user to input a code in order to open and retrieve/deposit items into the securable compartments. The autonomous vehicle can then proceed to multiple destinations to deliver and receive more packages along a route. 
As to the independent claims 1, 7, and 8, however, the prior art of record fails to teach or suggest the following claimed subject matter:
“control an arrangement of the cart in the vehicle or around the vehicle based on a loading priority set for the product when the vehicle arrives at the user position.”
Claims 2 and 4-5 depend on allowable claim 1 and are, therefore, allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668